Third District Court of Appeal
                                  State of Florida

                               Opinion filed Dec. 28, 2016
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                   No. 3D15-460
                             Lower Tribunal No. 13-1049
                                ________________

                                C. Eugene Sims, II,
                              Appellant/Cross-Appellee,

                                           vs.

                                 Christine T. Sims,
                              Appellee/Cross-Appellant.


         An appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

Nancy A. Hass, P.A. and Nancy A. Hass (Hollywood), for appellant/crossappellee.

      The Weinger Appellate Firm and Daniel S. Weinger (Plantation), for
appellee/cross-appellant.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.

         SUAREZ, C.J.

         C. Eugene Sims seeks to reverse a Final Judgment of dissolution of

marriage, and Christine T. Sims raises one issue on cross-appeal. We affirm
without discussion all issues raised on direct appeal and on cross-appeal.

Canakaris v.


Canakaris, 382 So. 2d 1197 (Fla. 1980).

      Affirmed.
2